June 05, 2009


Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202


Mr. William H. "Bill" Liebbe
Law Offices of Bill Liebbe
223 South Bonner Ave.
Tyler, TX 75702
Honorable Kerry L. Russell
7th District Court
100 N Broadway Rm 203
Tyler, TX 75702-7236

RE:   Case Number:  07-0737
      Court of Appeals Number:  12-06-00078-CV
      Trial Court Number:  05-3449-A

Style:      IN RE  LESTER COLLINS, M.D.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lois Rogers      |
|   |Ms. Cathy S. Lusk    |
|   |Mr. Stephen Miles    |
|   |Spitzer              |
|   |Mr. William David    |
|   |George               |
|   |Mr. Michael S. Hull  |